The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cannon et al. (USPN 7,645,114).

Regarding claim 10, the first shell 24 has at least one surface and the second shell 26 has at least one surface such that together the first shell and the second shell form an even, substantially continuous surface from the first end of the first shell along a first length to the second end of the 
Regarding claim 21, the first bulk head 25 and the second bulk head 27 each comprise a singular end cap with rounded exterior ends (described in col. 2, line 54, as torospherical heads and illustrated in all of the drawings as being single piece rounded caps).  
Regarding claim 22, the second shell section 26 tapers continuously from the transition section 23 to the second bulk head 27 (see Figures 2 and 6).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10-12, 15, and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Matijevich ( PGPub 2018/0093563) in view of Cannon et al.
Regarding claims 1 and 11, Matijevich teaches a vehicle with a volume tank 107 (fuel tank) positioned on an underside of the vehicle.  The tank is arranged longitudinally along the vehicle and, in the embodiment of Figure 2, the tank is positioned on an underside of the vehicle, at a height of at least the frame or below the frame 200, immediately behind the rear wheel assembly 210 or between the weheels (see Figure 2 and para [0027], lines 8-13).  The tank has a cylindrical shell section and first and second bulkheads (spherical end caps), as illustrated in each of the drawings.  It also Matijevich also suggests the tank configuration can be modified depending on the desired ground clearance, suspension geometery, or the like, without limitation (see para [0028], lines 16-17).

Cannon  teaches a volume tank shape comprising: a first bulk head 25 having a first diameter; a second bulk head 27 having a second diameter and being opposite the first bulk head; a first shell section 24 having a first end 80 having a third diameter and a second end 1t 23 opposite thereto having a fourth diameter, the first end coupled to the first bulk head 25; a second shell section 26 having a first end (at 23) having a fifth diameter and a second end (smaller end at 82) opposite thereto having a sixth diameter, the first end of the second shell section coupled to the second end of the first shell section at 23 and the second end 82 of the second shell section 26 coupled to the second bulk head 27.  The first end of the second shell section is coupled to the second end of the first shell section at a transition section 23 positioned in between the first shell section and the second shell section and an opening at 84, 86, is configured to fluidly connect the volume tank to an engine of the vehicle directly or indirectly (this is intended use that is met by the prior art; the tank carries fluid that could be transferred to an engine; the fluid and engine are not positively recited, only the opening).  The first diameter is equal to the third, fourth, and fifth diameters (first shell section 24 is cylindrical).  The sixth diameter (at small end 82) is less than the fifth diameter (at big end 23), and the sixth diameter at 82 is equal to the second diameter (diameter of front head 27 where it meets small end of shell 26 at 82).  The first shell section is a cylindrical shape (see col. 2, line 52), the second shell section is a non-symmetrical frustoconical shape (see col. 2, lines 50-56 and Figure 2), and the second shell is longer than the first shell (as seen in Figures 2 and 6).
It would have been obvious to one of ordinary skill in the art to configure the Matilevich tank with a first bulk head, a straight cylindrical shell section, an asymmetrical frusto-conical shell section and a second bulk head, that connect directly to each other and in that order, as taught by Cannon, in order to accommodate ends that are not aligned with each other, as may be required by design parameters of the vehicle on which the tank is mounted, and provides a shape that has larger load capacity also also 
Regarding claims 2 and 12, Matijevich teaches a bracket (see in Figure 2 supporting the tank 107) that is coupled to a portion of the volume tank, wherein the bracket couples to a portion of a vehicle (fixed to chassis 200).  
Regarding claims 10 and 18, Matijevich shows the tank 107 positioned facing an undercarriage 200 of the vehicle.  Cannon teaches the first shell of the volume tank has at least one surface and the second shell of the volume tank has at least one surface such that together the first shell and the second shell form an even, substantially continuous surface from the first end of the first shell along a first length to the second end of the second shell along a second length (see Figures 2 and 6).  
Regarding claim 15, the volume tank 107 of Matijevich is positioned in between a rear set of tires on the vehicle and in between a rear end of the vehicle and a rear axle of the vehicle.  Matijevich is silent regarding a rear bumper at the rear end of the vehicle.  However, road vehicles are conventionally required to have a rear bumper positioned at the rear end of the vehicle to protect the vehicle and people riding in the vehicle.  It would have been obvious to one of ordinary skill in the art to provide a bumper at the rear end of the combination vehicle, as is old and well known, in order to protect the vehicle and people riding in the vehicle.
Regarding claims 17, Matijevich teaches an opening configured to fluidly connect the volume tank to the power plant of the vehicle directly or indirectly (the tank is designed to supply fuel in the tank to the power plant, which inherently requires a fuel outlet opening).  

Regarding claim 20, the method steps of providing the structure indicated above and attaching the tank to an underside of the vehicle between the rear tire and between the rear end of the vehicle (where a bumper is conventionally positioned) and the rear axle are taught by the combination.  It would have been obvious to one of ordinary skill in the art to provide a rear bumper at the rear end of the combination bumper, as discussed above, as is conventional, in order to protect the vehicle and the riders in the vehicle.
Regarding claim 21, both references teach tanks having the first bulk head and the second bulk head that each comprise a singular end cap with rounded exterior ends.  
Regarding claims 22 and 24, Cannon teaches the second shell section 26 tapers continuously from the transition section to the second bulk head (it is a truncated cone shape; the continuous taper is also shown in the figures).  
Regarding claim 23, the combination does not specify the ratio of first diameter t the second diameter, but the embodiments Cannon show a smaller diameter section.  It would have been obvious to one of ordinary skill in the art to steeply taper the second shell such that the first diameter is twice the second diameter (a ratio of 2:1), in order to accommodate design parameters of the vehicle on which the tank is mounted.  Absent evidence of criticality, the angle or degree of the taper is not believed to be a patentable distinction. 
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matijevich and Cannon as applied to claims 1, 2, 10-12, 15, and 17-23 , and further in view of Moorman (USPN 3.330.439).  

Moorman teaches an opening 102 and pickup component 109 (shown in Figure 9, see col. 8, lines 64-73) that is situated inside the volume tank to collect the material for delivery to the vehicle.  
It would have been obvious to one of ordinary skill in the art to provide the combination tank with a pickup component inside the tank, as taught by Moorman, in order to collect material for delivery to the vehicle.
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Matijevich and Cannon as applied to claims 1, 2, 10-12, 15, and 17-23 above, and further in view of Rife (PGPub 2005/0161934).
The combination is silent regarding the dimensions of the tank.
 Rife teaches a vehicle fuel tank that can be 78-98 inches in length (2000-2500mm, see para [0027], last 4 lines) and have a diameter of about 16 inches (400mm), dimensions within the ranges claimed.  
	It would have been obvious to one of ordinary skill in the art to dimension the combination tank to be 78-98 inches long and 16 inches in diameter, as taught by Rife, in order to appropriately size the fuel storage tank of the combination for a road vehicle.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 6, 8, 10-12, and 15-23 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that applicant has a design patent (D854,060) for the tank configuration claimed in the present application, which indicates that the overall design was created for the purpose of ornamentation rather than as a by-product of functional or mechanical considerations (see MPEP 1504/01(c); se In re Carletti, 328 F.2d 1020, 140 USPQ 653 (CCPA 1964)).  Therefore, there is a 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
DE102012008047 to Pickl shows a fuel tank having a frusto-conical shape that tapers upwardly toward the rear end of the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 7:30-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ANNE MARIE M BOEHLER/               Primary Examiner, Art Unit 3611